Citation Nr: 0204925	
Decision Date: 05/23/02    Archive Date: 06/03/02	

DOCKET NO.  98-10 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychoneurotic reaction claimed as a head injury.

3.  Entitlement to an increased (compensable) evaluation for 
tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
December 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New York, 
New York, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  An April 1996 rating decision denied the 
veteran entitlement to an increased (compensable) evaluation 
for service-connected tinea versicolor.  A May 1998 rating 
decision denied the veteran entitlement to service connection 
for headaches, found the veteran had not submitted new and 
material evidence to reopen a previously denied claim of 
entitlement to service connection for a psychoneurotic 
reaction claimed as a head injury, and continued the denial 
of entitlement to an increased (compensable) evaluation for 
the veteran's service-connected skin disorder.

The veteran submitted additional evidence in connection with 
his claim directly to the Board in February 2002.  When 
pertinent evidence is submitted to the Board that has not 
been reviewed by the agency of original jurisdiction, it must 
be referred to that agency for review unless the veteran has 
waived this procedural right in writing.  38 C.F.R. § 20.1304 
(2001).  The appellant has made such a waiver at a personal 
hearing in New York before the undersigned Member of the 
Board.  A transcript of the veteran's hearing testimony on 
this occasion has been associated with his claims file.  
Thus, the evidence does not require referral to the RO for 
review and preparation of a supplemental statement of the 
case prior to the Board's appellate review.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Any current headache condition was not present during 
active service, nor is it the result of disease or injury 
during active service.

3.  In a January 1961 rating decision, the agency of original 
jurisdiction denied the veteran entitlement to service 
connection for a psychoneurotic condition claimed as a head 
injury.

4.  Additional evidence received subsequent to the January 
1961 rating decision while to some extent new is not of such 
significance that it must be considered in connection with 
all the evidence to fairly decide the merits of the claim.

5.  The veteran's service-connected tinea versicolor is 
currently asymptomatic.


CONCLUSIONS OF LAW

1.  A chronic headache condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The evidence adduced subsequent to the January 1961 
rating decision denying service connection for a 
psychoneurotic reaction, claimed as a head injury, is not new 
and material; the claim is not reopened; the 1961 rating 
decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302 (2001); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 U.S.C. 
§ 4005 and 38 C.F.R. § 3.104(a), effective May 29, 1959, to 
Dec. 31, 1962..

3.  The schedular criteria for a compensable rating for tinea 
versicolor have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.20 and 
Part 4, Code 7813 (2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

As to the requirements of the VCAA, the Board finds that by 
virtue of the rating decision, the statement of the case 
issued in May 1998 and in September 1998 as well as the 
supplemental statements of the case issued to the veteran 
thereafter that he has been given notice of the information 
and medical evidence necessary to substantiate his claim.  He 
was furthermore provided a letter in July 2001 by the RO, 
which explains the provisions of the VCAA and informed him of 
the information or evidence necessary to support his claims.  
Moreover, it appears that all evidence identified by the 
veteran has been obtained and associated with the claims 
file.  The veteran's service medical records are on file and 
appear to be intact.  The RO has provided the veteran with VA 
examinations in October 1999 and February 2000 in connection 
with his claims and the veteran has proffered testimony in 
support of his claims at a personal hearing on appeal.  The 
RO has collected all identified medical records.  Here we 
observe that the veteran has testified at his November 2001 
hearing that he has received pertinent treatment for his 
claimed headaches and nervous disorder at the Kings County 
Hospital Center in the late 1950's and early 1960's but that 
he has been unable to obtain these records.  Efforts by VA to 
obtain these records have also been futile as Kings County 
Hospital Center in May 1997 informed VA that they only 
maintain medical records for a period of six years pursuant 
to New York State law and then these records are destroyed.  
In essence, VA has satisfied its duties to notify and assist 
the veteran in this case.  Further development and further 
expending of VA resources is not warranted as the 
circumstances of this case indicate that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

I.  Service Connection for Headaches.

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 1991).  
Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

The veteran testified in November 2001 that he was struck by 
the barrel of a 75-millimeter gun in 1956 and rendered 
unconscious for a brief period of time.  He said that several 
days following this event he started to experience headaches 
which have persisted on an intermittent basis since service.

The veteran's service medical records show that he presented 
to a service department treatment facility in September 1956 
and reported that he had been struck on the head by a gun 
eight days earlier and that since that time he had 
experienced headaches and slight difficulty seeing.  The 
veteran was hospitalized for observation and underwent a 
skull X-ray that was negative for fractures.  Thereafter, the 
veteran presented to a service department treatment facility 
in October 1956 with complaints of a chest cold and 
headaches.  Service medical records are otherwise negative 
for complaints and/or findings of headaches and on the 
veteran's medical examination for service separation in 
December 1956 a clinical evaluation of the veteran found no 
pertinent abnormalities.

When initially examined by VA in December 1960, the veteran 
complained of headaches, which he attributed to a head injury 
in service.  The veteran reported that he was struck in the 
head by a 75-millimeter gun while working on it and lost 
consciousness for a minute.  A neurological examination was 
negative.

Following a VA examination in February 1966 for purposes of 
evaluating the veteran's service-connected skin disorder, and 
a statement dated in December 1974 by a private physician 
relating the veteran's history of treatment since 1970 for 
anxiety and insomnia, the clinical record is silent for any 
treatment rendered to the veteran, either VA or private, 
until the early 1990's.

In 1991 a private physician, Harry L. Bush, M.D., reported 
that he recently evaluated the veteran for bilateral pain and 
swelling in his legs.  He described the veteran as being in 
good health except for a history of hypertension, smoking and 
hyperlipidemia.  On examination he found the veteran to be 
developing symptoms of chronic venous insufficiency due to 
deep valvular incompetence.  There were no complaints and/or 
findings referable to headaches in his report nor in the 
extensive VA clinical records compiled between September 1992 
and July 2001 and currently of record.

In a letter dated in December 2001, a VA physician reported 
that the veteran had been under his care for many years for 
problems, which include membranous nephropathy with nephrotic 
syndrome, hypertension, myocardial infarction, chronic renal 
insufficiency and hyperlipidemia.  The physician also noted 
that the veteran has been trouble by continued, significant, 
debilitating headaches, which require chronic administration 
of analgesics.

Analysis

In considering the veteran's claim for service connection for 
headaches, the Board observes that subsequent to the 
veteran's complaints of headaches on his initial examination 
by VA in December 1960, the lone clinical evidence of any 
continuing manifestations of headaches is the December 2001 
statement by the veteran's treating VA physician to the 
effect that the veteran has "been troubled" by a headache 
condition, which he indicated was both significant and 
debilitating.  This statement, however, is not supported by 
the contemporaneous clinical record, which shows neither 
evaluation nor treatment for headaches by any clinician, VA 
or private, since 1960, let alone for headaches attributed to 
an incident in service.  While the VA clinical records on 
file show that veteran has indeed been under the care of the 
VA physician who authored the December 2001 letter, this 
physician is involved with care rendered for the veteran's 
renal problems.  There is no evidence that this individual 
based his statement with respect to the veteran's headache 
condition on anything other than the veteran's self-reported 
history, which as noted is not supported by any clinical 
evidence.  The absence of clinical evidence is especially 
glaring in light of the characterizations of the veteran's 
headaches in the December 2001 statement as "significant" and 
"debilitating."  Given the foregoing observations relative to 
the December 2001 statement by the VA physician and the lack 
of any clinical evidence referable to headaches in the 
contemporaneous clinical record covering a span of more than 
30 years, the Board is constrained to conclude that the 
veteran's headaches experienced in service were acute and 
transitory and resolved prior to service discharge and that 
service connection for headaches is not now in order.

II.  New and Material Evidence to Reopen a Claim of Service 
Connection for Psychoneurotic Reaction Claimed as a Head 
Injury.

The veteran testified in November 2001 that following service 
he started receiving treatment for approximately five years 
at a private medical facility, Kings County Hospital for 
"nerves" and was placed on Valium.  The veteran essentially 
maintains that he developed psychiatric problems following 
his head injury in service but also testified that he is not 
currently being treated for any psychiatric disorder.

Service connection for psychoneurotic reaction, claimed as a 
head injury, was previously considered by the RO and in a 
January 1961 rating decision was denied.  Although notified 
by the RO, this determination was not appealed by the veteran 
and thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

Given the prior final denial in January 1961, the veteran's 
claim for service connection for a psychoneurotic reaction 
claimed as a head injury may now be reopened and reconsidered 
only if new and material evidence has been associated with 
the claims file since the January 1961 determination.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

"New and material evidence" is defined, by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (emphasis added).  (The Board notes that 
parenthetically, while the above definition of new and 
material has recently changed, these changes only apply to 
claims filed after August 29, 2001, and have no impact on the 
current appeal.  See 66 Fed. Reg. 45,620, 45,632 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.156).  
Hence, the Board will utilize the version of 
Section 3.156--set forth above--that was in effect at the 
time of the denial that culminated in the current appeal.)

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

Using these guidelines, the Board's analysis of the evidence 
submitted for the purposes of reopening the veteran's current 
claim must include a review of all of the evidence submitted 
since the January 1961 rating decision.  The Board, however, 
for the purposes of clarity, will first review the evidence 
that was before the RO in January 1961, when the veteran's 
claim was last considered on the merits.

Evidence of record at the time of the January 1961 rating 
decision included the veteran's service medical records which 
contained a notation in September 1956 to the effect that the 
veteran had been struck on the head by a gun eight days 
earlier and had since been experiencing headaches and 
difficulty seeing.  X-rays of the veteran's skull in 
September 1956 were negative.  Service medical records 
including the veteran's December 1956 medical examination for 
service discharge are thereafter negative for any complaints 
and/or findings of a psychiatric disorder, or any 
manifestations of a nervous disorder referable to the 
veteran's injury in September 1956.

Service administrative records on file show that the veteran 
went before a Board of Officers in November 1956 and was 
found to be unfit for further military service "because of 
evidence of traits of character, which rendered retention in 
the service undesirable."  In connection with this board 
proceeding, the veteran was examined by a service physician 
who opined that the veteran was of sound mind and had no 
gross character disorder.  He further found that the veteran 
had no mental defects that would disqualify him from being 
discharged pursuant to the provisions of the applicable Army 
regulation.

On a VA mental status examination in December 1960, the 
veteran was found to be well oriented in all spheres, to 
speak coherently but to have an inadequate affect.  It was 
noted that he was not motivated for any serious undertaking 
in life and expressed feelings that people were looking at 
him all the time.  His judgment and insight were just 
partial.  Psychoneurotic reaction, chronic, moderate, 
manifested by immaturity--headaches and emotional instability 
was the diagnostic assessment.

On the basis of the evidence described above, the RO in a 
January 1961 rating decision denied the veteran service 
connection for a psychoneurotic reaction, claimed as a head 
injury on the basis that this disorder was not shown to be 
related to service.

Medical evidence associated with the claims file since 
January 1961 consists of VA clinical records compiled between 
February 1966 and July 2001 to include reports of VA 
examinations afforded the veteran in February 1966, October 
1999 and February 2000, as well as a statement, dated in 
December 1974, by a private clinical psychiatrist, Dorothy 
Smith, M.D.

Dr. Smith certified that in 1974 the veteran had been 
attending the State University of New York Downstate Medical 
Center since 1970 for problems with extreme anxiety and 
insomnia.  She stated that the veteran received psychoactive 
medication (Valium and Dalmane) for this.  She added that 
they considered the veteran's diagnosis to be severe anxiety 
neurosis.

VA clinical records are negative for any complaints and/or 
findings of a nervous disorder of any kind exclusive of 
findings of anxiety in September 1992 and December 1992.  
These findings were clinically recorded to relate to the 
veteran's medication/disease process and fear of high blood 
pressure, respectively.  A "depression Screen" in April 2000 
was reported to be negative.  At his personal hearing on 
appeal in November 2001, the veteran described treatment he 
received for anxiety at Kings County Hospital immediately 
following service but testified that his treatment ended in 
the early 1960's.  Further testimony elicited from the 
veteran indicated that he sought no further treatment for any 
psychiatric problems until he was urged by his nephrologist 
in the late 1990's to consult with a VA psychiatrist.  The 
veteran testified that he saw a psychiatrist several times 
based on this recommendation but that no diagnosis was 
rendered.  He further said that he discontinued seeing the 
psychiatrist as he "didn't do nothing for me."

The Board has reviewed the evidence submitted since the 
January 1961 rating decision and finds this evidence is 
arguably new as it provides a more recent clinical picture of 
the veteran's mental health and discloses that he has a 
number of medical problems which on occasion have caused him 
some degree of anxiety.  This additional evidence, however, 
is not material.  The evidence submitted fails to show that 
the veteran has a current chronic psychoneurotic reaction or 
any other nervous manifestations that began in service or are 
otherwise attributable to events therein, to include the 
injury to his head in September 1956.  Specifically, the 
clinical evidence since January 1961 fails to show that the 
veteran has a currently diagnosed psychiatric disability, let 
alone one which is related by competent medical evidence to 
service.

While the veteran's recent testimony is probative of his 
clinical history and symptomatology, it is not competent or 
credible evidence of medical causation or the etiology of a 
current disability.  Miller v. Derwinski, 2 Vet. App. 578, 
580 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Neither do the veteran's statements in and of 
themselves provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new" may not serve as a predicator to open a 
previously denied claim).

The Board therefore finds that the evidence submitted since 
the January 1961 rating decision is either cumulative of 
evidence already on file or is not of such significance that 
by itself, or in connection with the evidence previously 
assembled must be considered in order to fairly decide the 
merits of the veteran's claim.  Thus, there is no additional 
evidence that is both new and material and the claim for 
entitlement to service connection for a psychoneurotic 
reaction claimed as secondary to a head injury is not 
reopened.

III.  Increased Evaluation for Tinea Versicolor.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service medical records show that in May 1956 
the veteran was noted to have a rash on his body and that he 
was assessed as suffering from pityriasis rosea.  In July and 
August 1956, the veteran was evaluated and treated for a rash 
located on the chest, back and arms.  The rash was described 
as confluent and brownish with papules.  Thermal allergy was 
the diagnostic impression rendered in August 1956 and the 
veteran was advised to avoid exposure to the sun.

On VA examination in December 1960, the veteran's upper trunk 
and arms demonstrated discrete and confluent depigmented 
scaly areas.  Tinea versicolor was diagnosed.

Service connection for tinea versicolor was established by 
the RO's rating action of January 1961.  This disorder was 
rated 10 percent disabling under Diagnostic Code 7813 of the 
rating schedule effective from October 1960.

When examined by VA in February 1966, the veteran was found 
on skin examination to have faintly circumscribed scaling 
plaque over the lower neck and scapular region.

An RO rating decision in March 1966 reduced the disability 
evaluation for the veteran's service-connected skin disorder 
from 10 percent to noncompensably disabling effective from 
June 1966.

VA inpatient and outpatient clinical records compiled between 
December 1995 and January 1996 and received in March 1996 in 
connection with the veteran's current claim show evaluation 
and treatment rendered to the veteran for coronary artery 
disease.  These records are negative for complaints and/or 
clinical findings referable to the veteran's service-
connected skin disorder.

Similarly, VA outpatient treatment records compiled between 
September 1992 and March 1997 and received in March 1997 are 
also negative for any evaluation and/or treatment rendered to 
the veteran for his service-connected tinea versicolor.  
These records do show that the veteran received extensive 
followup evaluation during this period in VA Coumadin and 
renal clinics for his cardiovascular and kidney disorders, 
respectively, as well as evaluation and treatment beginning 
in December 1992 for pruritic lesions of unknown etiology on 
the palmar surfaces of his hands.  These lesions were 
described in March 1997 as punctate keratotic lesions on the 
thenar eminences, bilaterally, and scattered on the volar 
aspect of the fingers.  Differential diagnoses in March 1997 
included punctate keratoderma; arsenical keratoses; punctate 
porokeratosis; and verrucae.

The veteran also presented to a VA treatment facility in 
April 1997 with a rash on both hands and underarms for 
approximately three days.  Folliculitis, left axilla and 
warts, both hands, were the diagnostic impression.

VA dermatology clinic notes dated in September 1998 and March 
1999 show that the veteran was evaluated on both occasions 
for palmar surface diffuse erythema which was diagnosed as 
chronic erythromelalgia in September 1998 and erythermalgia 
in March 1999.  In September 1998 the veteran was also noted 
to have brown verrucous "stuck on" plaques on his back and 
right flank.

On a VA skin diseases examination in October 1999 the veteran 
was noted to be without complaints of tinea versicolor.  He 
was found to have erythematous hands with symptoms of 
intermittent itching and sweating which were diagnosed by his 
examiner as erythromelalgia.

VA skin diseases examination in February 2000 recorded that 
the veteran had problems with his hands, itching and burning 
for 10 years as well as an itchy chest rash for the same 
length of time.  His symptoms were reported to be pruritus, 
with pain after contact with water.  Physical examination 
revealed erythematous palms and a clear chest.  There was no 
ulceration or exfoliation.  Erythromelalgia (erythermalgia) 
was the diagnosis.  The examiner further indicated that the 
veteran's condition was unrelated to a diagnosis of tinea.

When seen in the VA dermatology clinic in September 2000, the 
veteran was found on physical examination to have three small 
verrucous papules on his left palm.  His right palm was 
without lesions.  Verruca vulgaris was the diagnostic 
assessment.

The veteran testified in November 2001 that his skin problem 
was confined to his hands; though it had affected his chest 
in the past when he was receiving disability compensation for 
it.  His representative asked for a VA examination based on 
the elapsed time since the examination in February 2000.


Analysis

The RO has rated the veteran's service-connected tinea 
versicolor by analogy to Diagnostic Code 7806 as 
noncompensably disabling.  Under Diagnostic Code 7806, eczema 
with slight, if any, exfoliation, exudation or itching, 
warrants a noncompensable rating.  Eczema with exfoliation or 
itching if involving an exposed surface or extensive area, 
warrants a 10 percent disability rating.  38 C.F.R. Part 4, 
Diagnostic Code 7806.

In this case, the veteran's tinea versicolor is shown to have 
been asymptomatic for many years.  It was last clinically 
manifested on the veteran's VA examination in February 1966 
and at that time covered the veteran's lower neck and 
scapular area.  The recent clinical evidence including VA 
examinations of the veteran's skin in October 1999 and 
February 2000 showed no evidence of tinea versicolor or 
residuals thereof.  The veteran's skin disease, diagnosed as 
erythromelalgia on the palms of his hands is not service 
connected.  Symptoms and related functional impairment 
attributable to this disorder therefore are not for 
consideration.  In sum, the evidence shows that the veteran's 
tinea versicolor is currently asymptomatic and properly rated 
as noncompensably disabling.

The Board finds that no useful purpose would be served by a 
VA examination.  There is no evidence that the tinea 
versicolor is symptomatic, and the last examination 
determined that the veteran's hands were afflicted with a 
disorder unrelated to the service-connected disability.

The preponderance of the evidence is against the claim for a 
compensable rating for tinea versicolor.  Thus, the benefit 
of the doubt rule is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1994).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for headaches is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a psychoneurotic reaction claimed as a head 
injury is denied.

An increased (compensable) evaluation for tinea versicolor is 
denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

